DETAILED ACTION

Reissue Applications
1. 	This reissue application filed on July 31, 2018, which is after September 16, 2012, the effective date of the Leahy-Smith America Invents Act (AIA ), all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  See MPEP § 1414.

Priority
2. 	The current reissue application is a Divisional Reissue Application (i.e., a second reissue application) of the first Reissue Application No. 14/335,013, filed on July 18, 2014, now U.S. Pat. No. RE47018 issued on August 28, 2018, of the original U.S. Patent application No. 12/493,882 (“the ‘882 app”) filed on June 29, 2009, now U.S. Patent No. 8,227,797 B2 (“the ‘797 patent”) issued on July 24, 2012.  See the Application Data Sheet (ADS) form PTO/AIA /14 and the Reissue Application Transmittal form PTO/AIA /50 filed on July 31, 2018.
3. 	Applicant's claim for priority to the foreign application no. 10-2008-0061638 of Korea (KR) filed on June 27, 2008 under 35 U.S.C. 119 (pre-AIA ) was perfected in the original patent, and it is properly repeated in this reissue application, see the ADS form PTO/AIA /14 filed on July 31, 2018, as required by rule 37 CFR 1.76(b)(6).  See MPEP § 1417.  Thus, the claim for priority to the said foreign application has been perfected for this reissue application. 

Consent of Assignee and Reissue Declaration
4. 	The Written Consent of the sole assignee, Samsung Electronics Co., Ltd., signed by Byeong Hoon KWAK, manager, submitted on July 31, 2018, has been met the consent 
5. 	The Reissue Declaration signed by the sole inventor, Ho-Seong SEO, submitted on July 31, 2018, for seeking to enlarge the scope of the ‘797 patent original claims, see form PTO/AIA /05, has been met the requirements of 37 CFR §§ 1.63 and 1.175.  The Reissue Declaration has been accepted and it is placed in the file record.

Response to Preliminary Amendment
6.	Applicant’s Preliminary Amendment filed on July 31, 2018 in compliant with 37 CFR 1.173 has been entered.  
a. Amendments to the specification
The amendments to the specification has been accepted.  However, since the first Reissue Application No. 14/335,013 has been issued as U.S. Pat. No. RE47018 on August 28, 2018, new amendments to the specification should be filed to reflect this new status of the Application No. 14/335,013 as U.S. Pat. No. RE47018.
b. Amendments to the claims
With respect to the original claims of the underlying U.S. Patent No. 8,227,797 B2 (“the ‘797 patent”), original patent claims 1-5 are canceled, and claims 6 and 7 are newly added.  Thus, claims 6 and 7 are pending and they are considered in this reissue proceeding.  Of which, claim 6 is the sole independent claim.  
c. Applicant’s remarks
Applicant’s arguments, see page 4 of the Preliminary Amendment, with respect to the differences between independent patent claim 1 and new independent claim 6 have been fully 

Prior Art References
7. 	The prior art references are: 
	(1) U.S. Pat. No. 6,600,527 B1 issued to Basturk et al. (“Basturk ‘527 patent”).
	(2) U.S. Pat. No. 6,678,217 B2 issued to Bastruk et al. (“Bastruk ‘217 patent”).
	(3) U.S. Pat. No. 6,879,424 B2 issued to Vincent et al. (“Vincent ‘424 patent”).

Relevant Statutes and Claims Rejections
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9. 	Statute - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10. 	Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 6,600,527 B1 (Basturk ‘527 patent).

Regarding claim 6, Basturk ‘527 patent teaches a watch-type electronic device (a timepiece of the wristwatch type) 1 having a watch portion providing time information, id. Figs. 1 and 2, the watch-type electronic device comprising: 
an electro-chromic layer (an optical valve) 30 capable of being transparent or opaque based on an on/off state of a power source (the watch-type electronic device having an upper display device 24 includes a double structure formed of a display (display cell) 28 arranged above an optical valve 30, and a watch portion provided by the data displayed by lower display device 26, i.e., hands 12, 14 and 16 and dial 18, for providing time information, id. Figs. 1-4, col. 3:41-46, and col. 3:54-57; wherein, optical valve 30 is formed of an electrolytic cell (e.g., including an electrolytic solution of a metal salt dissolved in a solvent placed between two electrodes, or an electrochromic) which is transparent in the non-switched state, id. Figs. 1 and 


    PNG
    media_image1.png
    361
    534
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    281
    307
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    365
    500
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    270
    257
    media_image4.png
    Greyscale

2, and col. 5:41-43, and is opaque and reflective in the switch state, id. Figs. 3 and 4, and col. 5:43-44, based on a control voltage, id. col. 3:60 to col. 4:14); and
a display (an upper display device) 24 including a display layer 28 for displaying a phone-mode screen when the electro-chromic layer 30 is opaqued by the power source being on, id. Figs. 3 and 4, and col. col. 4: 1-5; wherein a call is made with the phone-mode screen, and time information provided through the electro-chromic layer becomes transparent by the power source being off, id. Figs. 1-4; wherein a call is made with the phone-mode screen, and time information provided through the electro-chromic layer becomes transparent by the power source being off.”, id. Figs. 4 and 5

    PNG
    media_image5.png
    296
    482
    media_image5.png
    Greyscale

Regarding claim 7, which depends from claim 6, and further recites the limitation of “wherein the display is stacked on an upper part of the electro-chromic layer”.  Basturk ‘527 patent teaches all the limitations of claim 6 as discussed above.  Basturk ‘527 patent also teaches that the display (display cell) 28 is stacked on an upper part of the electro-chromic layer (the optical valve) 30, id. Figs. 1 and 3.

● 	Bastruk ‘217 patent discloses a watch-type electronic display assembly comprising a liquid crystal optical valve 28 for producing a chromatic inversion, id. Figs. 3-8 and col. 2:68 – col. 3:31.
● 	Vincent ‘424 patent discloses an electrochromic display device comprising an electroactive composition layer 15 of an electrochromic materials capable of being transparent or opaque based on an on/off state of a power source, id. Fig. 1, abstract, col. 1:13-17, and col. 4:6-37.
 	Accordingly, either the valve 28 of the Bastruk ‘217 patent or the electrochromic layer 15 of the Vincent ‘424 patent can replace for the Basturk ‘527 optical valve 30 for producing the claimed inventions.

Information Disclosure Statement 
11. 	Prior Art References:
 	Should applicants wish to ensure that all of the references, which were cited in the original patent and/or the first Reissue Application No. 14/335,013, are considered and cited in this reissue application, an information disclosure statement (IDS) in compliance with 37 CFR 1.97 and 1.98 should be filed in the reissue application.  See MPEP § 609 and §1418. 

Conclusion
12. 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 8,293,624 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
13. 	Amendment practice for Reissue Application is NOT the same as for non-provisional applications.  Reissue application amendments must comply with 37 CFR1.173 (b)-(g).

14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Tran whose telephone number is (571)272-7760.  The examiner can normally be reached on M-F 8:00AM - 4:30PM.
15. 	All correspondence related to this Reissue examination proceeding should be directed:

By EFS: 	Registered users may submit via the electronic filing system EFS-Web, at   https://sportal.uspto.gov/authenticate/authenticateuserlocalepf.html.

By Mail to: 	Mail Stop  		Central Reexamination Unit 		Commissioner for Patents 		United States Patent & Trademark Office 		P.O. Box 1450 		Alexandria, VA 22313-1450

By FAX to:	(571) 273-9900 		Central Reexamination Unit


By hand:	Customer Service Window 		Randolph Building 		401 Dulany Street 		Alexandria, VA 22314

Telephone numbers for reissue/reexamination inquiries:
Central Reexamination Unit (CRU):   (571) 272-7705 
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to the Central Reexamination Unit at telephone number (571) 272-7705.


Signed:


/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
April 26, 2021
									
						
Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992